Citation Nr: 1205031	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-45 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to a powered mobility device, such as a powered wheelchair or scooter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The veteran served from March 1974 to September 1976.  He is not service-connected for any disability.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 decision letter of the Phoenix, Arizona Department of Veterans Affairs (VA) Health Care System which denied the Veteran's request for a powered mobility device.

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that he requires a powered mobility device because he has loss the use of both of his legs and is confined to a wheelchair and he has loss of use of his arms as a result of trying to propel himself in a manual wheelchair.  According to the Appellant during his May 2011 videoconference hearing, he has no cartilage in his rotator cuffs or collar bones and the process of moving his arms down to grasp and propel the wheels of his wheelchair wears out his bones. (Transcript (T.) at page (pg.) 6-7.)  He also states that his arms get very weak after an extended period of use. (Transcript (T.) at page (pg.) 8.)  

With respect to medical evidence, the record contains VA progress notes dated on January 27, 2010 and February 1, 2010, which show that the Appellant's active problems included left ankle degenerative joint disease, chronic pain syndrome, and knee osteoarthrosis.   It also contains VA wheelchair clinic consults dated on March 9, 2010.  However, the Board observes that in an October 2010 VA Form 21-4138 (Statement in Support of Claim), the Appellant wrote, "The Veteran's records at 644 will reflect his health continues to deteriorate and please review his Health Care Records in conjunction with this Appeal."  Further, the Appellant's videoconference hearing transcript shows that he referenced being treated by Dr. M. T. L., his VA primary care physician and Dr. E.C., a VA rheumatologist.  He also testified that underwent physical therapy at VA and non-VA facilities.  (Transcript (T.) at page (pg.) 5-6.)  There is no evidence that the VA treatment records referenced by the Appellant are of record.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  Therefore, the Board finds that an attempt should be made to obtain and associate such records with the claims file. See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Appellant's VA treatment records from the Phoenix VA Healthcare System, and any other medical facility identified by the appellant, not already part of any prior claim adjudication materials and associate the records with the record on appeal.  Assist the Appellant in obtaining any identified records. 

2.  After undertaking any other development deemed appropriate, re-adjudicate the question of eligibility for a powered mobility device.  If the benefit sought is not granted, furnish the Appellant and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


